IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-10846
                          Conference Calendar


MICHAEL R. REDLICH,

                                           Plaintiff-Appellant,

versus

DOERNER, SAUNDERS,
DANIEL, & ANDERSON, L.L.P.,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:02-CV-1344-G
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Michael Redlich appeals from the district court’s dismissal

of his complaint alleging claims of employment termination and

obstruction of justice.    The district court dismissed Redlich’s

complaint for failure to amend his complaint to include a

statement of subject matter jurisdiction pursuant to FED. R.

CIV. P. 8(a).

     Redlich has not challenged in this court the district

court’s reasons for dismissing his complaint.    Accordingly, it is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10846
                                  -2-

as if Redlich had not appealed the judgment.     See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).    Redlich has filed a motion to supplement his original

brief; however, the proposed supplemental brief is merely a

continuation of the merits of his complaint and fails to address

the only appealable issue.    See id.   The motion is DENIED.

     Redlich’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).       Because

the appeal is frivolous, it is DISMISSED.     See 5TH CIR. R. 42.2.

     APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS ARE

DENIED.